DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 11/7/2022 is acknowledged.
Furthermore, the supplemental response dated 11/15/2022, to be consistent with the elected species is noted and entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  US 20080135249 A1 to Fripp.
Fripp discloses
1. (Original) A completion assembly(Figure 1), comprising: 
an upper liner 12 and a lower liner (unlabeled  adjacent element 20); 
a wellbore completion 24 component that interposes the upper and lower liners; 
a dissolvable pipe plug  34 (Abstract) secured within an aperture  38 defined in the wellbore completion component (Figure 2); and 
 a  projectile seat arranged adjacent the wellbore completion component.(Figure 12, [0065]).
While the examiner believes that Fripp discloses the combination of plugging shown in figure 2 and figure 12 (multiple plugs in holes 38 and a seat for another additional ball as shown in figure 12), if one where do argue against that the combination is disclosed, It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the embodiment shown in figure 2 to include in the string 12 a seat for another device 34, such as a ball, to add another blocking device, in view of Fripp, as it may be desired to add a temporary blocking device after the system has been deployed [0065-0066].  Furthermore, this modification would amount to no more than combining prior art elements according to known methods to yield predictable results.
2. (Original) The completion assembly of claim 1, wherein at least one of the pipe plug and the projectile seat are each made of a dissolvable material selected from the group consisting of a dissolvable metal , a galvanically-corrodible metal, a degradable polymer, a degradable rubber, borate glass, polyglycolic acid, polylactic acid, a dehydrated salt, and any combination thereof. [0028-0031]
3. (Original) The completion assembly of claim 1, wherein the pipe plug is made from two or more dissimilar metals capable of undergoing independent galvanic corrosion. [0028-0031].
4. (Original) The completion assembly of claim 1, wherein the pipe plug is made of a first galvanically-corrodible metal and the wellbore completion component is made of a second galvanically-corrodible metal that forms a galvanic pair with the first galvanically-corrodible metal. [0029]
5. (Original) The completion assembly of claim 1, wherein the dissolvable pipe plug is recessed from an inner surface of the wellbore completion component within the aperture and thereby defining a cavity between an end of the dissolvable pipe plug and the inner surface, the completion assembly further comprising a filler material 6 positioned within the cavity.(Figure 5, 7, [0032-0034] ).
Regarding claim 6:  Fripp discloses the claimed invention except explicitly wherein the filler material is dissolvable in the presence of a cement slurry or a spacer fluid, but not in the presence of an oil-based drilling fluid. [0035]
Fripp discloses that the filler material can be a variety of materials [0034] with a variety of properties [0034-0036, 0082]
It would have been an obvious matter of design choice to make the filler material from a material that is dissolvable in the presence of a cement slurry or a spacer fluid, but not in the presence of an oil-based drilling fluid , since applicant has not disclosed that these specific properties solves any stated problem or is for any particular purpose and it appears that the invention would equally well with a material that degrades in the presence of another fluid, such as an acid.

Claim(s) 9 and 11  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  US 20080135249 A1 to Fripp, in view of US 20160123116 A1 to Randle
Regarding claim 9:  Fripp discloses 9. (Original) The completion assembly of claim 1, wherein the wellbore completion component comprises a pup-joint (as best understood the section 22 qualifies a pup joint as it forms a connection between two other components and is not a section of pipe string), the completion assembly further comprising: 
However, Fripp does not explicitly detail:
an upper coupling that threadably couples the upper liner to the pup-joint; and a lower coupling that threadably couples the lower liner to the pup-joint, wherein the projectile seat is defined on at least one of the upper and lower couplings.
Randle teaches  a screen assembly with a crossover tool 79 where the elements are assembled via standard coupling means such as threads [0068]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Fripp , such that his assembled was coupled together with coupling elements including threads, in view of Randle,  as this is standard practice in the oil field arts, and would amount to no more than  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Furthermore, the placement of the projectile seat is considered a design choice,  It would have been an obvious matter of design choice to place the seat on the upper coupling , since applicant has not disclosed that the location of the projection seat solves any stated problem or is for any particular purpose and it appears that the invention would equally well with the projection seat at another location.
Regarding claim 11:  Fripp discloses 11. (Original) The completion assembly of claim 9, further comprising a dissolvable wellbore projectile (Figure 12) deployable into the completion assembly to engage the projectile seat on the at least one of the upper and lower couplings.[0065-0069]


Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 20080302538 A1 , US 20080135249 A, US 20140034308 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674